Citation Nr: 1421775	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  12-08 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Education Center in Muskogee, Oklahoma


THE ISSUE

Whether a timely notice of disagreement was filed with respect to an October 2010 decision that the Veteran was only entitled to Post-9/11 GI Bill (Chapter 33) educational assistance at the 70 percent level.


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 


INTRODUCTION

The Veteran had active service in the United States Marine Corps (USMC) from April 2002 to May 2002, from March 2003 to October 2003, and from June 2005 to June 2006.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 administrative decision by the Department of Veterans Affairs (VA) Education Center in Muskogee, Oklahoma.  


FINDINGS OF FACT

1.  In October 2010, the Veteran was issued a certificate of eligibility informing him that he was entitled to Chapter 33 benefits at the 70 percent level as his total aggregate active service was less than 24 months.  

2.  The a notice of disagreement to the October 2010 Chapter 33 eligibility determination was received in December 2011.


CONCLUSION OF LAW

The Veteran did not file a timely notice of disagreement with the October 2010 eligibility determination for entitlement to Chapter 33 benefits and the October 2010 eligibility determination is final.  38 U.S.C.A. §§ 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.302, 20.1103 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The essential facts in this case are not in dispute.  There is no possibility that any additional notice or development would aid the Veteran in substantiating his present claim, and as the law and not the facts are dispositive, the provisions regarding development and notice do not apply.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

An appeal to the Board must be initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case is issued to the claimant by VA.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2013).  Proper completion and filing of a substantive appeal are the last actions a claimant needs to take to perfect an appeal.  38 C.F.R. § 20.202 (2013).

With respect to a notice of disagreement, a written communication from a claimant or representative expressing dissatisfaction or disagreement with an adjudicative determination and a desire to contest the result, will constitute a notice of disagreement.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.201 (2013).  While special wording is not required, the notice of disagreement must be in terms that can be reasonably construed as a disagreement with that determination and a desire for appellate review.  38 C.F.R. § 20.201 (2013); Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 2002).  The actual wording of the communication and the context in which it was written must be considered in determining whether a communication constitutes a notice of disagreement.  Jarvis v. West, 12 Vet. App. 559 (1999).  All communications should be liberally construed.  Maggitt v. West, 202 F.3d 1370 (Fed. Cir. 2000). 

A claimant or his representative must file a notice of disagreement within one year from the date that the RO mailed notice of a decision.  38 C.F.R. § 20.302(a) (2013).  If a notice of disagreement is not filed within the one-year time period, the decision becomes final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1103 (2013).  An untimely notice of disagreement deprives the Board of jurisdiction to consider the merits of an appeal.  38 U.S.C.A. § 7105(c) (West 2002).

While the Board may waive the issue of the timeliness of a substantive appeal, an untimely notice of disagreement is a jurisdictional bar to appellate consideration, and the issue may not be waived.  Percy v. Shinseki, 23 Vet. App. 37 (2009).  The Board is bound by the law and is without authority to grant an appeal on an equitable basis.  38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416 (1994).  The issue of whether a notice of disagreement has been filed on time is appealable.  If the claimant or representative protests an adverse decision made by the RO with respect to the timely filing of a notice of disagreement, the claimant will be furnished a statement of the case on the issue of whether the notice of disagreement was timely.  38 C.F.R. §§ 19.34, 20.101(c) (2013).

In an October 2010 decision, sent October 25, 2010, the Veteran was notified that he was entitled to eligibility to Chapter 33 benefits at the 70 percent level based on the fact that he did not have a full two years of active service.  On December 23, 2011, more than a year following the issuance of the October 2010 certificate of eligibility, VA received a notice of disagreement from the Veteran indicating that his dates of service were improperly calculated and that he should be awarded eligibility to Chapter 33 benefits at the 100 percent rate.  That notice of disagreement was not timely filed because it was received more than one year following the issuance of the October 2010 certificate of eligibility.  Therefore, that communication cannot be accepted as a timely notice of disagreement, and thus, the October 2010 decision is final.  38 C.F.R. §§ 20.204 (c), 20.302 (2013).  No earlier communication from the Veteran was received after the October 2010 decision that would constitute a timely notice of disagreement.

The Board acknowledges the Veteran's assertion that his notice of disagreement was timely as he was also informed of his eligibility to Chapter 33 benefits at the 70 percent level in a February 2011 letter.  A review of the record shows that the February 2011 letter referenced by the Veteran was actually a notification of payment of Chapter 33 benefits based on VA's receipt of a notification of enrollment from the Veteran's educational institution.  Admittedly, the Veteran was informed in that letter that he was being paid Chapter 33 benefits at the 70 percent level.  However, it was not the initial determination of benefit eligibility and was merely an implementation of the prior eligibility determination.  Therefore, the February 2011 notification of payment of benefits is not an actual decision regarding the level of entitlement, but  merely an enactment of a previously determined level of entitlement, and so, is not subject to disagreement in that respect.  

The Board also acknowledges the Veteran's argument that his service was improperly calculated when determining whether he had 24 months of active service, which would entitlement him to payment of Chapter 33 benefits at the 100 percent level.  However, the Board notes that the Veteran's eligibility determination was based on Department of Defense records regarding his dates of active service.  The Board notes that where service department certification is required, the service department's decision on the matter is conclusive and binding on VA.  38 C.F.R. § 3.203(c) (2013), Duro v. Derwinski, 2 Vet. App. 530 (1992).  Thus, if the United States service department does not verify the claimed service, the applicant's only recourse lies with the relevant service department, not with VA.  Soria v. Brown, 118 F.3d 747 (Fed. Cir. 1997).  Therefore, the argument that his dates of service were improperly calculated cannot be considered by VA as VA is bound by the service department verification of service.  

The Board finds that a notice of disagreement was not timely filed to the decision regarding the level of Chapter 33 benefits to be paid.  Therefore, the benefits sough are denied because the claim lacks legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 


ORDER

As the Veteran did not file a timely notice of disagreement with the October 2010 determination that the he was only entitled to Chapter 33 educational assistance at the 70 percent level, and the claim is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


